UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period :	August 1, 2014 — July 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Duration Income Fund Annual report 7 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 53 About the Trustees 54 Officers 56 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A number of questions have emerged during the past year regarding the pace of growth in the global economy, resolution of Greece’s debt crisis, and changes in central bank policy, as the U.S. Federal Reserve has communicated its intentions to begin lifting interest rates. Although prompted by U.S. economic strength, tighter U.S. monetary policy can cause market volatility and constrain growth in other regions. The Fed’s intentions contrast with the actions of central banks in Europe, Japan, and China, which are committed, for the foreseeable future, to low-interest-rate policies seeking to foster growth. Shortly after the end of your fund’s fiscal period, the People’s Bank of China even took the unexpected step of devaluing its currency in an attempt to reinvigorate the world’s second-largest economy. China’s action triggered widespread selling in global stock markets, highlighting the lack of consensus among investors about economic strength in many regions and the possible effects of tighter U.S. monetary policy. In the following pages, you will find a discussion of current economic and market conditions in addition to an update on your fund’s performance. Putnam’s experienced portfolio managers have research-driven viewpoints that guide their investment decisions in changing markets. You can also consult with your financial advisor regarding the current market environment, and whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, we thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. See pages 5 and 11–13 for additional performance information. The fund had expense limitations during the period, without which returns would have been lower. 4 Short Duration Income Fund Interview with your fund’s portfolio managers Immediately prior to the reporting period that ended July31, 2015, significant new money market fund reforms were passed. Could you summarize the new rules and explain the possible implications for Putnam Short Duration Income Fund? Joanne: In July2014, the Securities and Exchange Commission [SEC] approved additional amendments to Rule 2a-7, which governs money market funds under the Investment Company Act of 1940. These revisions are designed to dampen potentially harmful redemption behavior in times of market stress and generally bolster money fund liquidity and transparency. Under these rule changes, the net asset values [NAV] of institutional money market funds will now float rather than remain stable at $1.00 per share. Additionally, government money funds will be permitted, and all other money market funds will be required, to impose liquidity fees and redemption gates. Liquidity fees could be levied if a money fund’s holdings fail to maintain certain maturity requirements. Also, a fund’s redemption activity could be temporarily halted for up to 10 business days. Such fees and redemption restrictions could only be applied if a fund’s board of directors agrees that these actions are in the best interest of shareholders. With money market fund yields at near-zero levels, it’s possible that the principal risk inherent in a floating NAV structure could steer investors away from institutional money market This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. Short Duration Income Fund 5 funds. In our view, a fund such as Putnam Short Duration Income, though it is not a money market fund, could potentially benefit from any such asset migration. Our strategy is to target the space between money market and ultra-short-term bond funds. Since the fund is not subject to SEC Rule 2a-7, we can pursue a range of income opportunities that are not available to money market funds. Of course, that wider range of opportunities potentially includes a greater number of risks. Our goal, however, is to manage the fund so that its performance is consistent with our objectives of preserving capital and maintaining liquidity. How do you manage risk? Joanne: We seek to limit the fund’s sensitivity to interest-rate movements by generally keeping the portfolio’s duration at or less than one year. In fact, at period-end, duration was at 0.2, down from the 0.3 level of 12months ago. We look to control the fund’s credit risk by pursuing only investment-grade securities and avoiding concentrated exposures to individual issuers. Lastly, we utilize high-quality commercial paper and other money market-eligible securities for liquidity purposes and as a temporary repository for cash that will be invested in short-term bonds. Turning to you, Mike, let’s shift gears and talk about the factors that influenced the fund’s performance versus the benchmark during the 12-month reporting period. Short-term Treasury yields were occasionally volatile during the period, as investors tried to Allocations are shown as a percentage of the fund’s net assets as of 7/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Short Duration Income Fund gauge the timing of the first Federal Reserve rate increase. For example, the yield on the two-year Treasury began the period at 0.47%, fell to 0.34% in mid-October — its low for the period — and generally trended higher during the latter months of the period, ending at 0.67%. Despite this rate volatility, the fund’s NAV wasn’t materially affected because we maintained a relatively short duration, thereby limiting the portfolio’s interest-rate sensitivity. In addition, we kept a majority of the fund’s assets in floating-rate securities, the coupons of which adjust to changes in short-term interest rates. So this also helped dampen the fund’s overall rate sensitivity. That said, the fund’s NAV was slightly hampered by widening credit spreads. Short-term credit spreads — the yield advantage credit-sensitive bonds offer over Treasuries with comparable maturities — were at historically tight levels in the summer of 2014, then gradually widened over the course of the reporting period. This spread widening was largely fueled by heavy issuance of investment-grade corporate bonds, as corporate treasurers sought to Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/15. A bond rated Baa or higher (Prime-3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. The “Cash and net other assets” category may show a negative market value percentage as a result of the timing of trade date versus settlement date transactions. Short Duration Income Fund 7 lock in current rates. Additionally, sharply declining commodities prices hampered bonds issued by companies in the materials sector, and spreads widened there also. How was the fund positioned in terms of maturity, credit quality, and market sectors? Mike: We continued to target opportunities in securities with maturities of up to three years or those with marginally lower credit quality. We sought to mitigate these risks by counterbalancing them. Specifically, the Baa-rated securities that we owned — which provided the fund with higher yields, given their greater credit risk — were generally shorter-maturity bonds, so they entailed relatively little interest-rate risk. Likewise, the higher-rated securities in the portfolio typically carried somewhat longer maturities. In our view, this balanced approach allowed us to add incremental income potential without significantly increasing the portfolio’s risk profile. As for sector positioning, at period-end about 81% of the portfolio was invested in corporate bonds, the majority of which were issued by financial institutions. Banks and other types of financial companies are typically the largest issuers of short-term corporate securities. We continued to favor bonds in this sector because we believed they offered better relative value than did securities in other corporate bond categories. Moreover, we believe the credit quality of financial institutions continues to improve. We remained focused on U.S. dollar-denominated bonds This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Short Duration Income Fund issued by diversified global institutions that, in our estimation, have demonstrated the greatest progress toward increasing their liquidity and capital positions. Elsewhere, roughly 9% of the fund was invested in securitized sectors, such as asset-backed securities, collateralized mortgage obligations, and commercial mortgage-backed securities. Consistent with our goal of keeping the fund’s NAV relatively stable, we tend not to invest significantly in these areas of the market because the higher yields offered by these types of securities are frequently accompanied by greater volatility. So, within our overall investment strategy, we took a selective and limited approach to securitized sectors. Lastly, about 6% of the portfolio was invested in high-quality, well-collateralized real estate investment trusts [REITs], down from about 10% early in the period. We continue to like REITs, but many of the REITs we held either matured or were called during the period. Newly issued REITs typically carry 10-year maturities, which are too long for inclusion in the portfolio, particularly given their fixed dividend rates. What is your outlook for the coming months, and how are you positioning the fund? Joanne: The U.S. economy remains solidly in midcycle expansion, in our view, particularly in light of an improving labor market combined with stronger consumer and business spending. As a result, while it’s still possible that the Fed will begin raising the federal funds rate this fall, we believe it may wait until the end of the year before making the first increase. The central bank has said that it will be “data dependent” in determining when it will begin hiking rates, and it has a sizable number of, in some cases, conflicting data points to evaluate. In July, U.S. housing starts hit their highest level since October2007, rising 0.2% from a month earlier to a seasonally adjusted rate of 1.21 million. Historically, new home construction has been strongly linked to employment trends. Specifically, changes in housing starts have tended to predict the direction of the unemployment rate some 12 to 18months later. What’s more, “owner’s equivalent rent” [OAR] — a measure calculated by the U.S. Bureau of Labor Statistics that seeks to estimate the average change in housing costs for owner-occupied homes in a particular area and a key component in the Consumer Price Index — has been increasing. At the same time, crude oil prices have drifted lower in recent months due to renewed concern about global economic growth, particularly in China, as well as a global supply glut. A rising OAR tends to be inflationary, while low oil prices are usually viewed as disinflationary. Shortly after the period ended, China surprised the financial markets by devaluing its currency, hoping that a weaker yuan would boost the country’s exports and bolster its flagging economic growth. Consequently, given the continued strength of the U.S. dollar, the uncertainty introduced by China’s currency devaluation, and a variety of other factors, the Fed is faced with a complex evaluation process as it prepares to adjust the nation’s monetary policy. When the U.S. central bank does begin to raise rates, we think short-term rates could rise quickly. As a result, we remain cautious toward interest-rate risk and, as of period-end, planned to keep the portfolio’s duration near the low end of its permissible range while maintaining a sizable allocation to floating-rate securities. Thanks to you both for your time and for bringing us up to date. Short Duration Income Fund 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Joanne M. Driscoll, CFA, has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. She joined Putnam in 1995 and has been in the investment industry since 1992. In addition to Michael and Joanne, your fund is managed by Kevin F. Murphy. IN THE NEWS The People’s Bank of China devalued the Chinese yuan against the U.S. dollar on August 11, 2015, sending global markets down. For the next two days the currency declined further, totaling its biggest drop in decades — 4.4%. The unexpected move to reset the reference value of the currency followed recent reports that China’s exports fell in July and producer prices continued their nearly four-year deflationary trend. Analysts concluded that these measures were driven by an attempt to boost exports and stimulate the economy. China’s growth rate in early 2015 declined from levels of previous quarters. Central bank leadership said the currency was not in a freefall, but that the bank was allowing the market to have more influence over the currency’s direction. Policymakers said the exchange rate would be based more on the currency’s trading performance than by government mandate. At the same time, some observers contend that the move sends a signal that global growth is weak to the U.S. Federal Reserve, as it considers when to raise interest rates. 10 Short Duration Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 2.23% 0.71% 0.70% 1.94% 0.70% 2.71% 2.71% 2.71% Annual average 0.58 0.19 0.19 0.51 0.19 0.71 0.71 0.71 3 years 1.71 0.53 0.52 1.46 0.52 2.01 2.01 2.01 Annual average 0.57 0.17 0.17 0.48 0.17 0.67 0.67 0.67 1 year 0.20 –0.18 –0.18 0.15 –0.18 0.30 0.30 0.30 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of these share classes generally carry an initial sales charge or a contingent deferred sales charge. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 7/31/15 BofA Merrill Lynch U.S. Treasury Bill Index Life of fund 0.32% Annual average 0.09 3 years 0.26 Annual average 0.09 1 year 0.06 Index results should be compared with fund performance at net asset value. Short Duration Income Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B, C, M, R, R5, R6, and Y shares would have been valued at $10,071, $10,070, $10,194, $10,070 $10,271, $10,271, and $10,271, respectively. Fund price and distribution information For the 12-month period ended 7/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.0422 $0.0035 $0.0035 $0.0372 $0.0035 $0.0523 $0.0522 $0.0523 Capital gains Long-term gains 0.0020 0.0020 0.0020 0.0020 0.0020 0.0020 0.0020 0.0020 Short-term gains 0.0060 0.0060 0.0060 0.0060 0.0060 0.0060 0.0060 0.0060 Total Share value at net asset value 7/31/14 $10.06 $10.05 $10.05 $10.05 $10.05 $10.07 $10.07 $10.07 7/31/15 10.03 10.02 10.02 10.02 10.02 10.04 10.04 10.04 Current rate (end of period) Current dividend rate 1 0.39% 0.01% 0.01% 0.34% 0.01% 0.49% 0.49% 0.49% Current 30-day SEC yield (with expense limitation) 0.57 0.19 0.19 0.51 0.19 0.66 0.66 0.66 Current 30-day SEC yield (without expense limitation) 3 0.44 0.05 0.04 0.39 0.04 0.51 0.54 0.53 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For the period, the fund had expense limitations, without which returns would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Short Duration Income Fund Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 2.30% 0.71% 0.70% 2.01% 0.70% 2.66% 2.77% 2.66% Annual average 0.62 0.19 0.19 0.54 0.19 0.71 0.74 0.71 3 years 1.92 0.63 0.63 1.56 0.63 2.12 2.22 2.12 Annual average 0.63 0.21 0.21 0.52 0.21 0.70 0.73 0.70 1 year 0.30 -0.18 -0.18 0.25 -0.18 0.30 0.40 0.30 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 7/31/14* 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% 0.30% Total annual operating expenses for the fiscal year ended 7/31/14 0.52% 0.92% 0.92% 0.57% 0.92% 0.51% 0.44% 0.42% Annualized expense ratio for the six-month period ended 7/31/15† 0.40% 0.79%‡ 0.79%‡ 0.45% 0.79%‡ 0.30% 0.30% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/15. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Reflects a voluntary waiver of certain fund expenses. Short Duration Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2015, to July 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $1.98 $3.92 $3.92 $2.23 $3.92 $1.49 $1.49 $1.49 Ending value (after expenses) $1,001.10 $1,000.20 $1,000.20 $1,000.90 $1,000.20 $1,001.60 $1,001.60 $1,001.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2015, use the following calculation method. To find the value of your investment on February 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $2.01 $3.96 $3.96 $2.26 $3.96 $1.51 $1.51 $1.51 Ending value (after expenses) $1,022.81 $1,020.88 $1,020.88 $1,022.56 $1,020.88 $1,023.31 $1,023.31 $1,023.31 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Short Duration Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to class M shares that were obtained either directly, or by exchanging shares from another Putnam fund that were originally purchased without a sales charge, from certain rollover accounts if redeemed within one year of purchase. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Short Duration Income Fund 15 S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2015, Putnam employees had approximately $517,000,000 and the Trustees had approximately $141,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Short Duration Income Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Short Duration Income Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 18 Short Duration Income Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most Short Duration Income Fund 19 funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. In addition, effective through at least November 30, 2016, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.30% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services 20 Short Duration Income Fund that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on October 17, 2011, the Trustees considered information about the fund’s total return, and your fund’s performance relative to its benchmark, for the one-year and three-year periods ended December 31, 2014. Over each of those periods, your fund’s class A share gross return was positive and exceeded the return of its benchmark. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio Short Duration Income Fund 21 management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Short Duration Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Short Duration Income Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Short Duration Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of July 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the three-year period then ended and the period from October 17, 2011 (commencement of operations) through July 31, 2012. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Short Duration Income Fund as of July 31, 2015, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 14, 2015 24 Short Duration Income Fund The fund’s portfolio 7/31/15 Interest Maturity Principal CORPORATE BONDS AND NOTES (80.5%)* rate (%) date amount Value Banking (42.9%) Abbey National Treasury Services PLC/Stamford, CT company guaranty sr. unsec. unsub. FRN (United Kingdom) 0.796 3/13/17 $7,000,000 $6,992,783 Abbey National Treasury Services PLC/Stamford, CT company guaranty sr. unsec. unsub. FRN (United Kingdom) 0.692 9/29/17 8,565,000 8,529,490 ABN Amro Bank NV 144A sr. unsec. FRN (Netherlands) 1.094 10/28/16 18,618,000 18,686,738 ABN Amro Bank NV 144A sr. unsec. notes (Netherlands) 1.375 1/22/16 2,000,000 2,004,546 American Express Bank FSB sr. unsec. FRN Ser. BKNT 0.487 6/12/17 12,340,000 12,274,499 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. FRN (Australia) 0.663 1/10/17 13,000,000 13,013,390 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. FRN (Australia) 0.729 1/16/18 10,000,000 9,997,130 Bank of America Corp. sr. unsec. FRN Ser. MTN 0.892 8/25/17 7,112,000 7,098,701 Bank of America Corp. unsec. sub. FRN 0.604 8/15/16 3,873,000 3,855,184 Bank of America, NA unsec. sub. FRN Ser. BKNT 0.586 6/15/17 10,000,000 9,929,700 Bank of Montreal sr. unsec. unsub. FRN (Canada) 0.643 4/10/18 3,000,000 2,991,885 Bank of Montreal sr. unsec. unsub. FRN Ser. MTN (Canada) 0.907 7/31/18 15,000,000 14,999,565 Bank of New York Mellon Corp. (The) sr. unsec. FRN Ser. 1 0.719 3/6/18 4,062,000 4,061,927 Bank of Nova Scotia sr. unsec. unsub. FRN (Canada) 0.596 4/11/17 10,000,000 9,984,290 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 0.756 6/11/18 10,000,000 10,011,190 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. FRN (Japan) 0.891 9/9/16 4,300,000 4,309,894 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. FRN (Japan) 0.692 3/10/17 4,000,000 3,993,464 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 0.829 3/5/18 5,000,000 4,992,100 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A unsec. FRN (Japan) 0.589 9/8/17 5,000,000 4,974,615 Banque Federative du Credit Mutuel SA 144A sr. unsec. unsub. FRN (France) 1.144 10/28/16 4,570,000 4,590,611 Banque Federative du Credit Mutuel SA 144A sr. unsec. unsub. FRN (France) 1.137 1/20/17 17,850,000 17,928,022 Barclays Bank PLC sr. unsec. unsub. FRN (United Kingdom) 0.856 2/17/17 15,100,000 15,053,749 Barclays Bank PLC sr. unsec. unsub. FRN Ser. MTN (United Kingdom) 0.821 12/9/16 9,385,000 9,383,207 BB&T Corp. unsec. sub. notes 5.200 12/23/15 2,315,000 2,356,888 BNP Paribas SA company guaranty sr. unsec. unsub. FRN Ser. MTN (France) 0.763 3/17/17 4,000,000 4,003,000 BNP Paribas SA company guaranty sr. unsec. unsub. FRN Ser. MTN (France) 0.736 5/7/17 2,000,000 1,996,782 Short Duration Income Fund 25 Interest Maturity Principal CORPORATE BONDS AND NOTES (80.5%)* cont. rate (%) date amount Value Banking cont. BPCE SA company guaranty sr. unsec. FRN Ser. MTN (France) 1.129 2/10/17 $10,175,000 $10,222,263 BPCE SA company guaranty sr. unsec. unsub. FRB Ser. MTN (France) 0.891 6/23/17 13,000,000 12,998,778 Branch Banking & Trust Co. sr. unsec. FRN 0.713 12/1/16 2,000,000 1,998,078 Branch Banking & Trust Co. unsec. sub. FRN 0.606 9/13/16 15,795,000 15,746,541 Branch Banking & Trust Co. unsec. sub. FRN Ser. BKNT 0.582 5/23/17 3,450,000 3,434,154 Canadian Imperial Bank of Commerce sr. unsec. unsub. FRN Ser. EMTN (Canada) 0.456 2/21/17 6,200,000 6,186,298 Capital One Financial Corp. sr. unsec. unsub. FRN 0.920 11/6/15 8,688,000 8,695,454 Capital One NA/Mclean VA sr. unsec. FRN Ser. BKNT 0.731 3/22/16 7,000,000 6,989,941 Capital One, NA sr. unsec. FRN Ser. BKNT 0.959 2/5/18 9,000,000 9,002,223 Citigroup, Inc. sr. unsec. sub. FRN 0.551 6/9/16 20,859,000 20,760,587 Citigroup, Inc. sr. unsec. FRN 0.982 11/24/17 5,145,000 5,142,458 Comerica, Inc. sr. unsec. unsub. notes 3.000 9/16/15 2,000,000 2,005,372 Commonwealth Bank of Australia 144A sr. unsec. FRN (Australia) 0.551 9/8/17 7,000,000 6,996,640 Commonwealth Bank of Australia 144A sr. unsec. unsub. FRN (Australia) 0.688 3/12/18 10,000,000 9,981,560 Commonwealth Bank of Australia/New York, NY sr. unsec. notes 1.250 9/18/15 480,000 480,451 Credit Agricole SA 144A sr. unsec. FRN (France) 1.134 10/3/16 8,000,000 8,032,520 Credit Suisse/New York, NY sr. unsec. FRN 0.984 1/29/18 4,000,000 3,990,916 Credit Suisse/New York, NY sr. unsec. FRN 0.975 4/27/18 10,000,000 9,967,330 Credit Suisse/New York, NY sr. unsec. FRN Ser. GMTN 0.772 5/26/17 10,860,000 10,828,397 Danske Bank A/S 144A sr. unsec. unsub. notes (Denmark) 3.875 4/14/16 20,485,000 20,894,905 DNB Boligkreditt AS 144A sr. unsub. bonds (Norway) 2.100 10/14/15 2,500,000 2,507,483 Fifth Third Bancorp unsec. sub. FRB 0.701 12/20/16 14,685,000 14,575,362 Fifth Third Bank/Cincinnati, OH sr. unsec. FRN 0.692 2/26/16 9,700,000 9,700,398 HBOS PLC unsec. sub. FRN Ser. EMTN (United Kingdom) 0.982 9/30/16 15,035,000 14,982,378 HBOS PLC unsec. sub. FRN Ser. EMTN (United Kingdom) 0.979 9/6/17 8,830,000 8,783,107 HSBC Finance Corp. sr. unsec. unsub. FRN 0.713 6/1/16 16,276,000 16,251,863 Huntington National Bank (The) sr. unsec. unsub. FRN 0.718 4/24/17 9,075,000 9,031,213 ING Bank NV 144A sr. unsec. notes (Netherlands) 3.000 9/1/15 4,000,000 4,006,320 ING Bank NV 144A sr. unsec. notes (Netherlands) 1.375 3/7/16 1,450,000 1,454,353 ING Bank NV 144A unsec. FRN (Netherlands) 0.836 3/16/18 12,500,000 12,468,750 Intesa Sanpaolo SpA 144A sr. unsec. notes (Italy) 3.625 8/12/15 13,900,000 13,907,033 JPMorgan Chase & Co. sr. unsec. FRN Ser. MTN 0.793 3/1/18 5,000,000 4,975,640 JPMorgan Chase Bank, NA unsec. sub. FRN 0.616 6/13/16 21,811,000 21,743,669 KeyBank NA/Cleveland, OH sr. unsec. FRN 0.772 11/25/16 3,000,000 2,999,559 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. BKNT 4.950 9/15/15 2,206,000 2,216,236 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN 5.450 3/3/16 5,505,000 5,658,380 26 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (80.5%)* cont. rate (%) date amount Value Banking cont. KeyCorp sr. unsec. unsub. notes Ser. MTN 3.750 8/13/15 $9,960,000 $9,965,936 Manufacturers & Traders Trust Co. sr. unsec. FRB 0.672 1/30/17 5,000,000 4,997,980 Manufacturers & Traders Trust Co. sr. unsec. FRN Ser. BKNT 0.595 7/25/17 6,000,000 5,972,100 Manufacturers & Traders Trust Co. sr. unsec. FRN Ser. BKNT 0.579 3/7/16 10,500,000 10,490,330 Merrill Lynch & Co., Inc. unsec. sub. FRN 0.829 5/2/17 5,167,000 5,126,124 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. FRN (Japan) 0.719 4/16/17 11,000,000 10,976,977 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 0.921 3/26/18 9,000,000 8,999,613 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 0.731 9/25/17 3,000,000 2,986,995 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 0.934 7/23/18 10,000,000 9,999,670 National City Bank/Cleveland, OH unsec. sub. FRN Ser. BKNT 0.649 6/7/17 10,440,000 10,390,567 National City Bank/Cleveland, OH unsec. sub. FRN Ser. BKNT 0.636 12/15/16 4,250,000 4,240,778 Nationwide Building Society 144A unsec. sub. notes (United Kingdom) 5.000 8/1/15 19,725,000 19,725,000 Nordea Bank AB 144A sr. unsec. unsub. FRN (Sweden) 0.644 4/4/17 7,000,000 7,007,812 PNC Bank NA sr. unsec. FRN Ser. MTN 0.703 6/1/18 5,000,000 4,981,530 PNC Funding Corp. company guaranty unsec. sub. notes 5.250 11/15/15 4,204,000 4,251,741 Royal Bank of Canada sr. unsec. FRN (Canada) 0.624 1/23/17 2,000,000 2,000,530 Royal Bank of Canada sr. unsec. FRN Ser. GMTN (Canada) 0.837 7/30/18 10,000,000 9,999,710 Royal Bank of Scotland Group PLC sr. unsec. unsub. FRN (United Kingdom) 1.222 3/31/17 11,000,000 10,979,485 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes (United Kingdom) 2.550 9/18/15 9,004,000 9,019,226 Santander Bank, NA sr. unsec. FRN 1.216 1/12/18 5,000,000 4,992,350 Santander US Debt SAU company guaranty sr. unsec. unsub. notes Ser. REGS (Spain) 3.781 10/7/15 1,000,000 1,004,773 Santander US Debt SAU 144A company guaranty sr. unsec. unsub. notes (Spain) 3.781 10/7/15 2,250,000 2,260,739 Societe Generale SA 144A sr. unsec. notes (France) 3.100 9/14/15 21,246,000 21,297,203 Societe Generale SA 144A unsec. sub. notes (France) 5.750 4/20/16 3,000,000 3,082,053 Standard Chartered PLC 144A sr. unsec. notes (United Kingdom) 3.200 5/12/16 9,035,000 9,172,386 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. FRN (Japan) 0.713 1/10/17 6,000,000 5,989,302 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN Ser. GMTN (Japan) 1.034 7/23/18 8,000,000 7,999,736 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN Ser. GMTN (Japan) 0.606 7/11/17 5,000,000 4,984,020 Short Duration Income Fund 27 Interest Maturity Principal CORPORATE BONDS AND NOTES (80.5%)* cont. rate (%) date amount Value Banking cont. Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. FRN (Japan) 0.869 1/16/18 $6,000,000 $5,986,914 Sun Trust Bank/Atlanta, GA unsec. sub. FRN 0.572 8/24/15 8,920,000 8,918,466 Suncorp-Metway, Ltd. 144A sr. unsec. FRN (Australia) 0.982 3/28/17 15,250,000 15,248,414 SunTrust Bank/Atlanta, GA sr. unsec. FRN Ser. BKNT 0.714 2/15/17 10,000,000 9,978,280 SunTrust Bank/Atlanta, GA unsec. sub. notes Ser. BKNT 5.000 9/1/15 4,366,000 4,379,338 Toronto-Dominion Bank (The) sr. unsec. FRN (Canada) 0.519 5/2/17 3,000,000 2,994,288 Toronto-Dominion Bank (The) sr. unsec. FRN Ser. GMTN (Canada) 0.834 7/23/18 10,000,000 9,999,780 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN Ser. MTN (Canada) 0.586 3/13/18 10,000,000 9,973,880 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN Ser. BKNT 0.527 1/30/17 7,000,000 6,992,440 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN Ser. BKNT 0.486 9/11/17 10,000,000 9,978,580 UBS AG/Stamford, CT unsec. sub. notes Ser. MTN 5.875 7/15/16 17,000,000 17,694,790 UBS AG/Stamford, CT unsec. sub. notes 7.000 10/15/15 6,790,000 6,873,293 Wachovia Corp. unsec. sub. FRN 0.659 10/15/16 7,218,000 7,198,338 Wachovia Corp. unsec. sub. FRN 0.637 10/28/15 8,544,000 8,544,923 Wells Fargo & Co. sr. unsec. unsub. FRN 0.924 4/23/18 3,000,000 3,002,349 Wells Fargo Bank, NA unsec. sub. FRN 0.486 5/16/16 6,352,000 6,336,609 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 0.712 5/25/18 8,000,000 7,980,000 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 0.653 12/1/17 17,000,000 16,991,721 Basic materials (1.0%) Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. FRN 1.445 5/27/16 16,250,000 16,252,210 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. FRN 1.349 4/16/18 4,000,000 3,997,724 Capital goods (0.8%) John Deere Capital Corp. sr. unsec. FRN Ser. MTN 0.506 12/15/17 10,000,000 9,990,220 John Deere Capital Corp. sr. unsec. FRN Ser. MTN 0.579 1/16/18 6,000,000 5,987,766 Communication services (1.6%) AT&T, Inc. sr. unsec. unsub. FRN 1.195 11/27/18 10,000,000 10,032,030 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5.850 5/1/17 6,755,000 7,191,684 Verizon Communications, Inc. sr. unsec. unsub. FRN 1.816 9/15/16 6,500,000 6,576,564 Verizon Communications, Inc. sr. unsec. unsub. FRN 0.681 6/9/17 10,000,000 9,957,280 Conglomerates (0.5%) General Electric Co. sr. unsec. notes 0.850 10/9/15 1,000,000 1,000,773 Siemens Financieringsmaatschappij NV 144A company guaranty sr. unsec. FRN (Netherlands) 0.565 5/25/18 10,000,000 9,969,280 28 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (80.5%)* cont. rate (%) date amount Value Consumer cyclicals (7.2%) Clorox Co. (The) sr. unsec. notes 3.550 11/1/15 $1,000,000 $1,007,083 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 0.959 8/1/17 5,000,000 4,965,700 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 0.726 5/18/18 10,000,000 9,923,080 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 0.632 3/10/17 10,000,000 9,957,980 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 3.500 3/1/16 8,044,000 8,155,047 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 3.125 2/15/16 7,430,000 7,515,452 Ford Motor Credit Co., LLC sr. unsec. FRN 0.799 9/8/17 5,500,000 5,461,797 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 0.849 12/6/17 15,000,000 14,911,920 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2.750 5/15/16 8,892,000 8,980,778 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRN 1.643 4/10/18 905,000 906,372 Hutchison Whampoa International 14, Ltd. 144A company guaranty sr. unsec. unsub. bonds (Hong Kong) 1.625 10/31/17 2,500,000 2,490,173 Hyundai Capital Services, Inc. 144A sr. unsec. unsub. FRN (South Korea) 1.086 3/18/17 3,000,000 3,007,452 Hyundai Capital Services, Inc. 144A sr. unsec. unsub. notes (South Korea) 4.375 7/27/16 3,075,000 3,165,273 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. bonds 7.450 10/15/16 4,134,000 4,430,003 Marriot International, Inc./MD sr. unsec. unsub. notes 5.810 11/10/15 14,320,000 14,514,867 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN 0.833 3/3/17 7,000,000 7,004,298 Nissan Motor Acceptance Corp. 144A unsec. FRN 0.981 9/26/16 9,350,000 9,390,673 Toyota Motor Credit Corp. sr. unsec. FRB Ser. GMTN 0.746 7/13/18 10,000,000 10,028,700 Toyota Motor Credit Corp. sr. unsec. FRN Ser. MTN 0.476 5/16/17 10,000,000 9,983,830 Volkswagen Group of America Finance, LLC 144A company guaranty sr. unsec. unsub. FRN 0.652 5/23/17 10,000,000 9,978,170 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN (Germany) 0.716 11/18/16 6,000,000 6,006,954 Consumer finance (1.7%) American Express Co. sr. unsec. unsub. FRN 0.874 5/22/18 5,250,000 5,229,714 American Express Credit Corp. sr. unsec. notes Ser. MTN 5.300 12/2/15 2,355,000 2,389,546 American Express Credit Corp. sr. unsec. unsub. FRN 0.581 9/22/17 5,350,000 5,317,729 American Honda Finance Corp. sr. unsec. FRN Ser. MTN 0.746 7/13/18 7,000,000 7,005,831 American Honda Finance Corp. sr. unsec. FRN Ser. MTN 0.596 12/11/17 15,000,000 15,037,470 Capital One Bank USA NA sr. unsec. FRN 0.777 2/13/17 250,000 249,506 Short Duration Income Fund 29 Interest Maturity Principal CORPORATE BONDS AND NOTES (80.5%)* cont. rate (%) date amount Value Consumer staples (3.8%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 0.800 1/15/16 $1,000,000 $1,001,650 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 0.485 1/27/17 4,465,000 4,456,512 ERAC USA Finance, LLC 144A company guaranty sr. unsec. 1.400 4/15/16 3,496,000 3,500,569 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.900 11/15/15 9,385,000 9,514,879 General Mills, Inc. sr. unsec. FRN 0.494 1/28/16 5,000,000 4,999,335 Kroger Co. (The) company guaranty sr. unsec. notes 3.900 10/1/15 5,744,000 5,772,410 Kroger Co. (The) sr. unsec. FRN 0.819 10/17/16 18,547,000 18,546,221 Mondelez International, Inc. sr. unsec. unsub. notes 4.125 2/9/16 5,984,000 6,085,447 PepsiCo, Inc. sr. unsec. unsub. FRN 0.539 7/17/17 10,000,000 10,003,480 Walgreens Boots Alliance, Inc. sr. unsec. unsub. FRN 0.726 5/18/16 15,585,000 15,586,044 Energy (0.9%) BP Capital Markets PLC company guaranty sr. unsec. unsub. FRN (United Kingdom) 0.629 2/10/17 10,000,000 9,984,640 Devon Energy Corp. sr. unsec. unsub. FRN 0.826 12/15/16 4,780,000 4,730,269 Devon Energy Corp. sr. unsec. unsub. FRN 0.736 12/15/15 4,000,000 3,997,116 Financial (3.8%) Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. FRN 0.586 1/12/18 10,000,000 9,999,030 General Electric Capital Corp. company guaranty sr. unsec. FRN Ser. MTN 0.546 8/7/18 3,457,000 3,442,902 General Electric Capital Corp. sr. unsec. FRN Ser. EMTN 0.481 6/20/16 7,000,000 6,998,074 General Electric Capital Corp. sr. unsec. unsub. FRN Ser. GMTN 0.554 5/15/17 11,500,000 11,518,055 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN 0.954 5/22/17 5,000,000 4,999,035 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN 0.904 6/4/17 10,200,000 10,176,265 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GMTN 3.700 8/1/15 1,578,000 1,578,000 Goldman Sachs Group, Inc. (The) sr. unsec. FRN Ser. MTN 1.086 12/15/17 6,000,000 6,009,372 Morgan Stanley sr. unsec. unsub. FRN Ser. MTN 0.737 10/18/16 23,000,000 22,952,344 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes (United Kingdom) 3.950 9/21/15 3,150,000 3,161,863 Health care (2.2%) AbbVie, Inc. sr. unsec. unsub. FRN 1.040 11/6/15 3,624,000 3,628,389 AbbVie, Inc. sr. unsec. unsub. notes 1.200 11/6/15 1,795,000 1,797,041 Actavis Funding SCS company guaranty sr. unsec. unsub. FRN (Luxembourg) 1.158 9/1/16 5,000,000 5,001,630 Amgen, Inc. sr. unsec. FRN 0.664 5/22/17 15,000,000 14,980,770 Bayer US Finance, LLC 144A company guaranty sr. unsec. unsub. FRN 0.564 10/6/17 10,000,000 9,966,520 30 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (80.5%)* cont. rate (%) date amount Value Health care cont. McKesson Corp. sr. unsec. unsub. FRN 0.682 9/10/15 $6,000,000 $5,999,898 Merck & Co., Inc. sr. unsec. unsub. FRN 0.636 5/18/18 4,303,000 4,314,833 Insurance (2.5%) Aflac, Inc. sr. unsec. notes 3.450 8/15/15 7,790,000 7,795,913 American International Group, Inc. unsec. sub. notes 2.375 8/24/15 24,811,000 24,831,866 Mass Mutual Global Funding II 144A sr. unsub. notes 2.300 9/28/15 500,000 501,440 Metropolitan Life Global Funding I 144A FRB 0.819 7/15/16 3,560,000 3,572,788 New York Life Global Funding 144A FRN 0.566 12/15/17 10,000,000 10,009,260 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997 9/30/15 4,924,500 4,939,406 Investment banking/Brokerage (0.5%) Macquarie Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 0.736 6/15/16 10,000,000 9,998,860 Real estate (5.2%) DDR Corp. sr. unsec. unsub. notes R 9.625 3/15/16 6,925,000 7,271,160 Health Care REIT, Inc. sr. unsec. notes R 6.200 6/1/16 3,910,000 4,064,644 Health Care REIT, Inc. sr. unsec. notes R 3.625 3/15/16 11,831,000 12,005,637 Kimco Realty Corp. sr. unsec. notes Ser. MTN R 5.584 11/23/15 3,990,000 4,047,013 Kimco Realty Corp. sr. unsec. unsub. notes Ser. MTN R 5.783 3/15/16 18,635,000 19,129,107 Realty Income Corp. sr. unsec. notes R 5.500 11/15/15 4,900,000 4,958,482 Regency Centers LP company guaranty sr. unsec. unsub. notes 5.250 8/1/15 25,230,000 25,230,000 Senior Housing Properties Trust sr. unsec. unsub. notes R 4.300 1/15/16 4,300,000 4,325,318 UDR, Inc. sr. unsec. unsub. notes Ser. MTN R 5.250 1/15/16 5,350,000 5,437,275 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notes R 3.125 11/30/15 23,764,000 23,919,939 Technology (1.6%) Cisco Systems, Inc. sr. unsec. FRN 0.593 6/15/18 10,000,000 9,979,950 eBay, Inc. sr. unsec. unsub. FRN 0.494 7/28/17 7,000,000 6,903,113 QUALCOMM, Inc. sr. unsec. FRN 0.546 5/18/18 10,000,000 9,909,180 Western Union Co. (The) sr. unsec. unsub. FRN 1.281 8/21/15 7,255,000 7,256,669 Transportation (0.4%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A 6.900 1/2/18 3,799,251 3,965,468 Kansas City Southern de Mexico SA de CV sr. unsec. FRN 0.994 10/28/16 4,000,000 3,974,588 Utilities and power (3.9%) Duke Energy Corp. sr. unsec. unsub. FRN 0.664 4/3/17 9,100,000 9,081,345 Duke Energy Progress, Inc. sr. FRN mtge. notes 0.479 3/6/17 5,000,000 4,979,895 Electricite de France (EDF) 144A sr. unsec. FRN (France) 0.747 1/20/17 8,000,000 8,006,712 Enbridge, Inc. sr. unsec. unsub. FRN (Canada) 0.734 6/2/17 5,000,000 4,952,370 Exelon Corp. sr. unsec. unsub. notes 1.550 6/9/17 5,000,000 5,002,260 Short Duration Income Fund 31 Interest Maturity Principal CORPORATE BONDS AND NOTES (80.5%)* cont. rate (%) date amount Value Utilities and power cont. Georgia Power Co. sr. unsec. unsub. FRN 0.606 3/15/16 $4,707,000 $4,702,076 Georgia Power Co. sr. unsec. unsub. notes Ser. 12D 0.625 11/15/15 2,000,000 1,997,750 LG&E and KU Energy, LLC sr. unsec. unsub. notes 2.125 11/15/15 4,000,000 4,013,832 NextEra Energy Capital Holdings, Inc. company guaranty sr. unsec. unsub. notes 7.875 12/15/15 2,590,000 2,659,391 Potomac Edison Co. (The) sr. unsub. notes 5.125 8/15/15 3,675,000 3,679,700 PPL WEM, Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes (United Kingdom) 3.900 5/1/16 20,000,000 20,348,040 TransCanada PipeLines, Ltd. sr. unsec. unsub. FRN (Canada) 0.962 6/30/16 7,100,000 7,119,149 Xcel Energy, Inc. sr. unsec. unsub. notes 1.200 6/1/17 5,000,000 5,000,450 Total corporate bonds and notes (cost $1,689,840,489) Maturity Principal COMMERCIAL PAPER (8.0%)* Yield (%) date amount Value Albemarle Corp. 0.800 8/18/15 $1,000,000 $999,613 AutoNation, Inc 0.680 8/3/15 20,000,000 20,000,000 Bell Canada (Canada) 0.551 8/18/15 1,350,000 1,349,855 Brookfield US Holdings, Inc. 0.530 9/1/15 10,000,000 9,997,413 Brookfield US Holdings, Inc. 0.520 8/24/15 10,000,000 9,998,113 Deutsche Telekom AG (Germany) 0.470 8/26/15 9,000,000 8,998,304 ERAC USA Finance, LLC 0.591 8/17/15 10,000,000 9,998,853 Hewlett-Packard Co. 0.740 8/19/15 10,000,000 9,998,802 Hewlett-Packard Co. 0.781 8/17/15 10,000,000 9,998,947 Humana, Inc. 0.575 9/10/15 11,200,000 11,194,171 Hyundai Capital America (South Korea) 0.631 8/3/15 4,633,000 4,632,907 Kinder Morgan, Inc./DE 0.650 8/3/15 9,987,000 9,986,634 Marriott International, Inc./MD 0.490 8/10/15 3,000,000 2,999,800 Mondelez International, Inc. 0.541 8/20/15 6,000,000 5,999,173 Monsanto Co. 0.551 8/31/15 10,000,000 9,997,666 Newell Rubbermaid, Inc. 0.675 8/20/15 1,600,000 1,599,602 SCANA Corp. 0.550 8/26/15 5,500,000 5,498,248 Viacom, Inc. 0.450 8/14/15 3,830,000 3,829,643 Viacom, Inc. 0.440 8/11/15 2,680,000 2,679,803 WPP CP, LLC 0.510 8/25/15 10,000,000 9,998,201 WPP CP, LLC 0.470 8/5/15 7,926,000 7,925,736 Wyndham Worldwide Corp. 0.700 8/3/15 10,000,000 9,999,633 Total commercial paper (cost $167,661,740) 32 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (6.5%)* rate (%) date amount Value Agency collateralized mortgage obligations (0.7%) Federal Home Loan Mortgage Corporation Ser. 1619, Class PZ 6.500 11/15/23 $258,750 $284,937 Ser. 2345, Class PQ 6.500 8/15/16 44,215 45,348 Ser. 2430, Class UD 6.000 3/15/17 47,666 49,096 Ser. 3724, Class CM 5.500 6/15/37 350,844 394,797 Ser. 3316, Class CD 5.500 5/15/37 151,142 168,793 Ser. 2503, Class B 5.500 9/15/17 56,824 58,982 Ser. 3662, Class QA 5.000 3/15/38 86,008 86,756 Ser. 3028, Class BA 5.000 4/15/34 18,063 18,143 Ser. 2888, Class CG 5.000 8/15/33 50,416 51,089 Ser. 3331, Class NV 5.000 6/15/29 249,150 254,259 Ser. 2561, Class BD 5.000 2/15/18 201,799 209,216 Ser. 2541, Class JC 5.000 12/15/17 85,887 88,830 Ser. 2542, Class ES 5.000 12/15/17 16,894 17,479 Ser. 2519, Class AH 5.000 11/15/17 197,500 204,498 Ser. 2513, Class DB 5.000 10/15/17 23,022 23,760 Ser. 3539, Class PM 4.500 5/15/37 80,937 85,967 Ser. 2958, Class QD 4.500 4/15/20 39,545 41,032 Ser. 2882, Class UM 4.500 8/15/19 18,154 18,197 Ser. 3681, Class AH 4.000 10/15/27 4,279 4,279 Ser. 2854, Class DL 4.000 9/15/19 177,001 183,282 Ser. 2864, Class GB 4.000 9/15/19 129,802 134,794 Ser. 2783, Class AY 4.000 4/15/19 120,234 124,256 Ser. 3805, Class AK 3.500 4/15/24 93,141 95,747 Ser. 2643, Class ME 3.500 3/15/18 10,777 10,810 Ser. 3683, Class JH 2.500 12/15/23 28,959 29,096 Ser. 3611, PO 0.000 7/15/34 106,078 97,435 Federal National Mortgage Association Ser. 11-15, Class AB 9.750 8/25/19 207,608 226,600 Ser. 10-110, Class AE 9.750 11/25/18 154,512 169,391 Ser. 06-10, Class GC 6.000 9/25/34 222,644 223,757 Ser. 06-124, Class A 5.625 11/25/36 30,211 31,045 Ser. 05-48, Class AR 5.500 2/25/35 147,790 158,167 Ser. 08-8, Class PA 5.000 2/25/38 144,299 151,879 Ser. 09-15, Class MC 5.000 3/25/24 61,171 63,931 Ser. 02-73, Class OE 5.000 11/25/17 82,255 85,073 Ser. 02-65, Class HC 5.000 10/25/17 10,298 10,540 Ser. 09-100, Class PA 4.500 4/25/39 20,194 20,633 Ser. 04-8, Class GD 4.500 10/25/32 50,466 51,094 Ser. 04-26, Class PD 4.500 8/25/32 110,543 112,709 Ser. 11-60, Class PA 4.000 10/25/39 44,157 45,873 Ser. 11-4, Class JP 4.000 6/25/39 318,013 323,462 Ser. 11-36, Class PA 4.000 2/25/39 453,170 470,475 Ser. 03-43, Class YA 4.000 3/25/33 441,883 453,628 Ser. 10-109, Class JB 4.000 8/25/28 236,536 243,310 Short Duration Income Fund 33 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (6.5%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 11-89, Class VA 4.000 9/25/23 $147,456 $148,291 Ser. 04-27, Class HB 4.000 5/25/19 55,023 56,857 Ser. 03-128, Class NG 4.000 1/25/19 134,135 138,522 Ser. 11-20, Class PC 3.500 3/25/39 125,570 129,220 Ser. 10-155, Class A 3.500 9/25/25 40,358 41,544 Ser. 11-42, Class BJ 3.000 8/25/25 734,154 746,202 Ser. 10-49, Class KC 3.000 11/25/23 36,890 37,025 Ser. 10-43, Class KG 3.000 1/25/21 136,675 140,521 Ser. 11-23, Class AB 2.750 6/25/20 92,615 94,732 Ser. 10-81, Class AP 2.500 7/25/40 188,639 191,799 FRB Ser. 10-90, Class GF 0.691 8/25/40 3,279,752 3,291,231 FRB Ser. 06-74, Class FL 0.541 8/25/36 781,030 783,470 FRB Ser. 05-63, Class FC 0.441 10/25/31 1,314,054 1,311,488 Ser. 92-96, Class B, PO 0.000 5/25/22 40,579 40,077 Government National Mortgage Association Ser. 10-61, Class EA 5.000 9/20/31 38,501 38,602 Ser. 10-39, Class PH 4.500 11/20/38 330,181 344,161 Ser. 11-7, Class CA 4.500 11/20/37 60,169 60,927 Ser. 09-109, Class NK 4.500 7/20/37 347,285 356,241 Ser. 09-94, Class MB 4.500 4/20/37 294,488 302,495 Ser. 10-29, Class PA 4.500 8/20/36 50,097 50,285 Ser. 09-116, Class EK 4.500 12/20/34 42,610 42,782 Ser. 09-54, Class HT 4.500 12/20/34 18,727 18,777 Ser. 09-59, Class P 4.250 9/20/33 120,365 123,462 Ser. 09-32, Class AB 4.000 5/16/39 40,010 42,359 Ser. 10-32, Class CJ 4.000 1/20/38 321,766 330,522 Ser. 08-38, Class PS 3.500 5/20/37 3,030 3,029 Ser. 09-118, Class AW 3.000 5/20/37 668,972 677,856 Commercial mortgage-backed securities (1.9%) Banc of America Commercial Mortgage Trust Ser. 06-5, Class A2 5.317 9/10/47 206,187 206,136 Ser. 06-6, Class A2 5.309 10/10/45 38,657 38,720 COMM Mortgage Trust Ser. 05-C6, Class AJ 5.209 6/10/44 457,699 457,477 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ 5.230 12/15/40 1,616,000 1,618,634 Ser. 05-C6, Class AM 5.230 12/15/40 5,883,000 5,935,947 DBRR Trust 144A FRB Ser. 13-EZ3, Class A 1.636 12/18/49 7,265,435 7,265,435 GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class AAB 5.477 12/10/49 137,390 137,390 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 04-LN2, Class A2 5.115 7/15/41 296,478 296,849 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2FX 5.678 4/12/49 532,438 530,649 Ser. 07-HQ11, Class A31 5.439 2/12/44 569,488 570,376 34 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (6.5%)* cont. rate (%) date amount Value Commercial mortgage-backed securities cont. Selkirk, Ltd. 144A Ser. 1, Class A (Cayman Islands) 1.329 2/20/41 $8,333,534 $8,333,534 Wachovia Bank Commercial Mortgage Trust Ser. 07-C31, Class A2 5.421 4/15/47 45,589 45,512 FRB Ser. 05-C20, Class B 5.141 7/15/42 3,449,000 3,447,039 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C28, Class A4FL 0.336 10/15/48 9,916,378 9,826,437 Residential mortgage-backed securities (non-agency) (3.9%) BCAP, LLC Trust 144A FRB Ser. 12-RR12, Class 4A1 2.808 4/26/36 4,227,484 4,310,712 FRB Ser. 15-RR6, Class 3A1 1.096 5/26/46 8,635,318 8,548,965 FRB Ser. 12-RR10, Class 5A5 0.452 4/26/36 8,006,866 7,869,228 Bear Stearns Asset Backed Securities I Trust FRB Ser. 05-EC1, Class M1 0.637 11/25/35 9,307,217 9,273,079 Bear Stearns Asset Backed Securities Trust FRB Ser. 05-4, Class M1 0.687 1/25/36 2,071,447 2,075,176 FRB Ser. 05-SD3, Class 1A 0.681 7/25/35 2,156,087 2,111,751 FRB Ser. 05-SD2, Class 1A3 0.591 3/25/35 2,643,386 2,619,339 Citigroup Mortgage Loan Trust 144A FRB Ser. 09-6, Class 12A1 2.738 7/25/36 915,563 931,356 FRB Ser. 09-5, Class 1A1 2.227 6/25/37 449,463 450,587 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-11, Class 3A1 0.477 12/25/35 1,894,749 1,860,407 Countrywide Asset-Backed Certificates Trust FRB Ser. 04-12, Class MV2 1.132 3/25/35 290,001 290,023 FRB Ser. 05-1, Class MV3 0.667 7/25/35 5,658,025 5,616,506 CSMC Trust 144A FRB Ser. 14-5R, Class 6A1 0.337 10/27/36 8,827,600 8,694,303 GSAMP Trust FRB Ser. 06-HE2, Class A2 0.371 3/25/46 3,151,451 3,115,682 JPMorgan Resecuritization Trust 144A FRB Ser. 09-7, Class 1A1 2.710 8/27/37 3,679,823 3,716,900 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-6AR, Class 1A2 0.461 11/25/35 2,486,414 2,476,438 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-1, Class M1 0.661 2/25/35 2,023,024 2,018,725 Opteum Mortgage Acceptance Corp. Trust FRB Ser. 05-4, Class 1A1C 0.601 11/25/35 4,217,707 4,133,353 People’s Choice Home Loan Securities Trust FRB Ser. 05-2, Class M2 0.832 5/25/35 7,405,608 7,404,275 Residential Accredit Loans, Inc. Trust Ser. 03-QR13, Class A3 4.000 7/25/33 335,393 338,244 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 07-BC2, Class A3 0.321 3/25/37 4,163,995 4,145,490 Total mortgage-backed securities (cost $136,049,622) Short Duration Income Fund 35 Maturity Principal CERTIFICATES OF DEPOSIT (2.7%)* Yield (%) date amount Value Banco Bilbao Vizcaya/NY FRN 1.126 5/16/16 $23,750,000 $23,722,996 Bank of Montreal/Chicago, IL FRN (Canada) 0.427 8/12/16 5,000,000 4,998,455 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The)/New York, NY FRN (Japan) 0.669 7/15/16 7,000,000 6,997,690 Canadian Imperial Bank of Commerce/New York, NY FRN 0.549 6/2/17 10,000,000 9,998,020 Intesa Sanpaolo/NY FRN (Italy) 1.666 4/11/16 10,750,000 10,772,672 Total certificates of deposit (cost $56,563,601) Interest Maturity Principal ASSET-BACKED SECURITIES (1.9%)* rate (%) date amount Value Station Place Securitization Trust FRB Ser. 14-3, Class A 1.056 8/10/16 $20,000,000 $20,000,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A 1.055 7/25/16 20,000,000 20,000,000 Total asset-backed securities (cost $40,000,000) U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (0.1%)* rate (%) date amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 4.500 10/15/19 $97,552 $101,947 Government National Mortgage Association Pass-Through Certificates 4.000 5/15/18 87,847 90,926 U.S. Government Agency Mortgage Obligations (0.1%) Federal Home Loan Mortgage Corporation 4.500 10/1/18 27,511 28,468 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 3/1/19 73,407 84,286 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 6/1/17 60,158 62,596 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 2/1/19 46,129 47,323 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 9/1/17 127,368 132,614 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 7/1/17 123,679 128,570 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 6/1/17 64,792 67,247 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 11/1/18 77,822 81,418 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 4/1/18 65,805 68,633 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/21 110,961 117,435 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 11/1/19 111,164 116,907 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/18 40,956 42,640 36Short Duration Income Fund U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (0.1%)* cont. rate (%) date amount Value U.S. Government Agency Mortgage Obligations cont. Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 3/1/18 $47,020 $49,113 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 2/1/18 49,895 52,114 Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.500 8/1/18 64,090 66,716 Federal National Mortgage Association Pass-Through Certificates 6.500 12/1/19 97,951 101,885 Federal National Mortgage Association Pass-Through Certificates 6.500 8/1/17 66,306 69,085 Federal National Mortgage Association Pass-Through Certificates 6.000 5/1/23 76,010 81,575 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/19 21,912 22,723 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/18 42,518 44,914 Federal National Mortgage Association Pass-Through Certificates 6.000 12/1/17 61,133 63,515 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/23 116,666 123,347 Federal National Mortgage Association Pass-Through Certificates 5.500 6/1/20 135,426 143,027 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/18 104,789 109,263 Federal National Mortgage Association Pass-Through Certificates 5.500 4/1/18 135,807 141,417 Federal National Mortgage Association Pass-Through Certificates 5.000 11/1/19 114,276 120,571 Total U.S. government and agency mortgage obligations (cost $2,404,791) TOTAL INVESTMENTS Total investments (cost $2,092,520,243) Key to holding’s abbreviations BKNT Bank Note EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Short Duration Income Fund 37 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2014 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,096,311,117. R Real Estate Investment Trust. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 68.5% Italy 1.2% United Kingdom 7.0 Denmark 1.0 Australia 4.8 Germany 0.7 Canada 4.7 South Korea 0.5 France 4.4 Other 1.4 Japan 3.5 Total 100.0% Netherlands 2.3 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $20,000,000 $20,000,000 Certificates of deposit — 56,489,833 — Commercial paper — 167,681,117 — Corporate bonds and notes — 1,687,840,597 — Mortgage-backed securities — 135,875,596 — U.S. government and agency mortgage obligations — 2,360,275 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 38 Short Duration Income Fund Statement of assets and liabilities 7/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $2,092,520,243) $2,090,247,418 Cash 10,536 Interest and other receivables 5,965,180 Receivable for shares of the fund sold 4,912,620 Receivable from Manager (Note 2) 106,602 Prepaid assets 105,345 Total assets LIABILITIES Payable for shares of the fund repurchased 4,446,579 Payable for custodian fees (Note 2) 16,286 Payable for investor servicing fees (Note 2) 189,530 Payable for Trustee compensation and expenses (Note 2) 50,311 Payable for administrative services (Note 2) 8,223 Payable for distribution fees (Note 2) 124,356 Distributions payable to shareholders 35,865 Other accrued expenses 165,434 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,098,257,331 Distributions in excess of net investment income (Note 1) (35,864) Accumulated net realized gain on investments (Note 1) 362,475 Net unrealized depreciation of investments (2,272,825) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,411,923,380 divided by 140,749,723 shares) $10.03 Net asset value and offering price per class B share ($1,091,134 divided by 108,923 shares)* $10.02 Net asset value and offering price per class C share ($9,621,530 divided by 960,355 shares)* $10.02 Net asset value, offering price and redemption price per class M share ($6,912,522 divided by 689,725 shares) $10.02 Net asset value, offering price and redemption price per class R share ($2,131,006 divided by 212,699 shares) $10.02 Net asset value, offering price and redemption price per class R5 share ($10,220 divided by 1,018 shares) $10.04 Net asset value, offering price and redemption price per class R6 share ($1,302,771 divided by 129,713 shares) $10.04 Net asset value, offering price and redemption price per class Y share ($663,318,554 divided by 66,061,860 shares) $10.04 *Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 39 Statement of operations Year ended 7/31/15 INVESTMENT INCOME Interest $17,567,052 Total investment income EXPENSES Compensation of Manager (Note 2) 7,339,806 Investor servicing fees (Note 2) 901,118 Custodian fees (Note 2) 50,113 Trustee compensation and expenses (Note 2) 87,760 Distribution fees (Note 2) 1,584,572 Administrative services (Note 2) 57,141 Other 670,407 Fees waived and reimbursed by Manager (Note 2) (2,580,027) Total expenses Expense reduction (Note 2) (17,043) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,178,489 Net unrealized depreciation of investments during the year (5,271,013) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 40 Short Duration Income Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $9,473,205 $7,652,062 Net realized gain on investments 1,178,489 1,121,964 Net unrealized appreciation (depreciation) of investments (5,271,013) 3,523,379 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,302,978) (6,035,706) Class B (280) (421) Class C (3,306) (6,258) Class M (17,050) (3,333) Class R (831) (1,318) Class R5 (53) (58) Class R6 (4,378) (3,075) Class Y (3,318,330) (1,397,293) Net realized short-term gain on investments Class A (855,530) (425,922) Class B (518) (191) Class C (6,050) (2,771) Class M (3,242) (225) Class R (1,521) (728) Class R5 (6) (4) Class R6 (427) (174) Class Y (410,283) (86,077) From net realized long-term gain on investments Class A (285,177) (35,493) Class B (172) (16) Class C (2,017) (231) Class M (1,081) (19) Class R (507) (61) Class R5 (2) — Class R6 (142) (14) Class Y (136,761) (7,173) Increase from capital share transactions (Note 4) 9,354,630 937,479,625 Total increase in net assets NET ASSETS Beginning of year 2,092,926,448 1,151,155,979 End of year (including distributions in excess of net investment income of $35,864 and undistributed net investment income of $199,904, respectively) The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 41 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2015 .04 (.02) (.04) (.01) .40 .41 46 July 31, 2014 .05 .03 (.05) — e .40 .47 45 July 31, 2013 .05 .02 (.06) — e .40 .53 24 July 31, 2012† .03 .02 (.03) — * .32* .37* 2* Class B July 31, 2015 — e (.02) — e (.01) .79 f .02 f 46 July 31, 2014 .01 .03 (.01) — e .79 f .09 f 45 July 31, 2013 .01 .02 (.02) — e .80 .14 24 July 31, 2012† .01 .01 (.01) — * .63* .05* 2* Class C July 31, 2015 — e (.02) — e (.01) .79 f .02 f 46 July 31, 2014 .01 .03 (.01) — e .79 f .09 f 45 July 31, 2013 .01 .02 (.02) — e .80 .13 24 July 31, 2012† .01 .01 (.01) — * .63* .07* 2* Class M July 31, 2015 .04 (.02) (.04) (.01) .45 .36 46 July 31, 2014 .04 .03 (.04) — e .45 .43 45 July 31, 2013 .05 — e (.05) — e .45 .49 24 July 31, 2012† .03 .02 (.03) — * .36* .32* 2* Class R July 31, 2015 — e (.02) — e (.01) .79 f .03 f 46 July 31, 2014 .01 .03 (.01) — e .79 f .10 f 45 July 31, 2013 .01 .02 (.02) — e .80 .10 24 July 31, 2012† .01 .01 (.01) — * .63* .02* 2* Class R5 July 31, 2015 .05 (.02) (.05) (.01) .30 .52 46 July 31, 2014 .06 .03 (.06) — e 10 .30 .59 45 July 31, 2013 .06 .02 (.07) — e 10 .30 .65 24 July 31, 2012†† .01 — e — e — — e * 10 .02* .05* 2* Class R6 July 31, 2015 .05 (.02) (.05) (.01) .30 .50 46 July 31, 2014 .06 .03 (.06) — e .30 .56 45 July 31, 2013 .06 .02 (.07) — e .30 .61 24 July 31, 2012†† .01 — e — e — — e * 10 .02* .05* 2* Class Y July 31, 2015 .05 (.02) (.05) (.01) .30 .51 46 July 31, 2014 .06 .03 (.06) — e .30 .56 45 July 31, 2013 .06 .02 (.07) — e .30 .61 24 July 31, 2012† .04 .03 (.04) — * .24* .47* 2* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 42 Short Duration Income Fund Short Duration Income Fund 43 Financial highlights (Continued) * Not annualized. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of net assets (Note 2): 7/31/15 7/31/14 7/31/13 7/31/12 Class A 0.12% 0.12% 0.14% 0.47% Class B 0.12 0.12 0.14 0.47 Class C 0.12 0.12 0.14 0.47 Class M 0.12 0.12 0.14 0.47 Class R 0.12 0.12 0.14 0.47 Class R5 0.20 0.21 0.24 0.04 Class R6 0.13 0.14 0.17 0.04 Class Y 0.12 0.12 0.14 0.47 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the fund. As a result of such waivers, the expenses reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 7/31/15 7/31/14 Class B 0.01% 0.01% Class C 0.01 0.01 Class R 0.01 0.01 The accompanying notes are an integral part of these financial statements. 44 Short Duration Income Fund Notes to financial statements 7/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2014 through July 31, 2015. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment-grade money market and other fixed income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or only by the credit of a federal agency or government sponsored entity (e.g., Fannie Mae or Freddie Mac mortgage-backed bonds), domestic corporate debt obligations, taxable municipal debt securities, securitized debt instruments (such as mortgage- and asset backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and money market instruments. The fund may also invest in U.S.-dollar denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. Under normal circumstances, the dollar-weighted average portfolio maturity of the fund is not expected to exceed three and one-half years. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund), classC, classM, classR, classR5, classR6 and classY shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR, classR5, classR6 and classY shares also are generally not subject to a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, and classR shares may differ based on each class’ distribution fee, which is identified in Note 2. ClassR5, classR6 and classY shares are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Short Duration Income Fund 45 If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. 46 Short Duration Income Fund Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $61,767 to decrease undistributed net investment income, and $61,767 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $836,639 Unrealized depreciation (3,109,464) Net unrealized depreciation (2,272,825) Undistributed long-term gain 362,474 Cost for federal income tax purposes $2,092,520,243 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Short Duration Income Fund 47 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.300% of the next $50 billion, 0.450% of the next $5 billion, 0.280% of the next $50 billion, 0.400% of the next $10 billion, 0.270% of the next $100 billion and 0.350% of the next $10 billion, 0.265% of any excess thereafter. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2016, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.30% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $2,578,257 as a result of this limit. Putnam Management has also contractually agreed, through November 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the fund’s expenses were reduced by $1,770 as a result of this limit. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived ClassB $102 ClassC 1,349 ClassR 319 Total Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on 48 Short Duration Income Fund the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $625,039 ClassR5 12 ClassB 349 ClassR6 424 ClassC 3,936 ClassY 268,114 ClassM 2,280 Total ClassR 964 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $17,043 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,199, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 0.75%, 1.00%, 1.00%, and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.10%, 0.50%, 0.50%, 0.15% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,515,223 ClassM 6,779 ClassB 4,033 ClassR 11,482 ClassC 47,055 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $84 and $3,623, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA shares and up to 0.15% for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA and classM shares purchased by exchange from another Putnam fund. Short Duration Income Fund 49 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $894,428,445 $767,297,527 U.S. government securities (Long-term) — — Total Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 196,599,755 $1,974,724,959 218,216,639 $2,192,772,746 Shares issued in connection with reinvestment of distributions 726,749 7,299,126 637,312 6,403,768 197,326,504 1,982,024,085 218,853,951 2,199,176,514 Shares repurchased (215,983,540) (2,169,598,526) (159,709,959) (1,604,981,420) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 83,198 $834,588 60,491 $606,647 Shares issued in connection with reinvestment of distributions 97 968 62 621 83,295 835,556 60,553 607,268 Shares repurchased (32,393) (324,833) (35,095) (352,150) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 860,743 $8,639,734 752,371 $7,549,687 Shares issued in connection with reinvestment of distributions 1,120 11,223 900 9,027 861,863 8,650,957 753,271 7,558,714 Shares repurchased (756,116) (7,587,939) (526,668) (5,285,878) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 868,917 $8,721,091 184,030 $1,849,194 Shares issued in connection with reinvestment of distributions 2,093 20,990 314 3,153 871,010 8,742,081 184,344 1,852,347 Shares repurchased (258,551) (2,594,672) (233,489) (2,344,753) Net increase (decrease) 50 Short Duration Income Fund Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 195,691 $1,965,217 118,598 $1,189,813 Shares issued in connection with reinvestment of distributions 285 2,857 209 2,092 195,976 1,968,074 118,807 1,191,905 Shares repurchased (123,311) (1,236,941) (95,733) (960,617) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 6 61 6 62 6 61 6 62 Shares repurchased — Net increase 6 6 Year ended 7/31/15 Year ended 7/31/14 ClassR6 Shares Amount Shares Amount Shares sold 100,918 $1,014,616 62,057 $624,214 Shares issued in connection with reinvestment of distributions 492 4,947 325 3,263 101,410 1,019,563 62,382 627,477 Shares repurchased (54,192) (545,052) (2,709) (27,236) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 103,280,755 $1,038,805,429 69,130,815 $695,565,874 Shares issued in connection with reinvestment of distributions 346,691 3,484,978 119,441 1,201,536 103,627,446 1,042,290,407 69,250,256 696,767,410 Shares repurchased (84,956,170) (854,288,191) (35,420,566) (356,350,018) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,018 100.0% $10,220 ClassR6 1,018 0.8 $10,220 Short Duration Income Fund 51 Note 5 : Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund * $— $666,729 $666,729 $— $— Totals $— $— $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 52 Short Duration Income Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $987,286 as a capital gain dividend with respect to the taxable year ended July 31, 2015, or, if subsequently determined to be different, the net capital gain of such year. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. Short Duration Income Fund 53 About the Trustees Independent Trustees 54 Short Duration Income Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Short Duration Income Fund 55 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 56 Short Duration Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Robert R. Leveille Boston, MA 02109 Barbara M. Baumann Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Custodian Officers Susan G. Malloy State Street Bank Robert L. Reynolds Vice President and and Trust Company President Assistant Treasurer Legal Counsel Jonathan S. Horwitz James P. Pappas Ropes & Gray LLP Executive Vice President, Vice President Principal Executive Officer, and Independent Registered Compliance Liaison Mark C. Trenchard Public Accounting Firm Vice President and KPMG LLP Steven D. Krichmar BSA Compliance Officer Vice President and Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2015	$72,597	$ — $4,300	$ — July 31, 2014	$66,088	$ — $4,185	$ — For the fiscal years ended July 31, 2015 and July 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,300 and $4,185 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
